Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 8/5/2022. 
Claims 1-22 are pending.
Claims 1, 7, 8, 15 and 16-18 have been amended. 

Response to Arguments
Claim rejections under 35 USC § 101 is withdrawn.
Claim double patenting rejection is wthdrawn.
Applicant's argument(s) a filed on 8/5/2022 with respect to claim(s) 1-22 have been fully considered but they are not persuasive. 

In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1-22, Applicant argues (Remark page(s) 14-15
“Claims 1-22 were rejected under 35 USC § 112 as being indefinite. This rejection is traversed. 
The Examiner indicates that the claims recite limitations under 35 U.S.C. 112, 6th paragraph which requires corresponding support to be found in the specification. It is noted that the Examiner indicates on page 7 of the office action that the "means for" limitations are not being interpreted under 35 U.S.C 112, 6t paragraph "because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function". Nevertheless, provided herewith is exemplary support in the specification for the claim limitations. 
Regarding independent claims 1, 15, and 16, paragraphs [0099] and [0127] and Figures 7-8 describe exemplary structure, materials, and acts for creating a storage object. 
 
 
Paragraphs [0105] and [0121] and Figure 13 describe exemplary structure, materials, and acts for sending a notification to the second entity indicating that the storage object has been created. 
Paragraphs [0099] and [0105] and Figures 41-44 describe exemplary structure, materials, and acts for receiving one or more file contributions of the first entity for use with the storage object and for receiving one or more file contributions of the second entity for use with the storage object. 
Paragraphs [0092] describes exemplary structure, materials, and acts for checking the one or more file contributions of the first entity made to the storage object against predetermined requirements pertaining at least to content for the one or more file contributions of the first entity made to the storage object and for checking the one or more file contributions of the second entity made to the storage object against the predetermined requirements pertaining at least to the content for the one or more file contributions of the second entity made to the storage object (also recited in claims 17-18). 
Paragraphs [0099]-[0104] describe exemplary structure, materials, and acts for simultaneously sending or making available from the storage object to the first entity, at least one of the one or more file contributions of the second entity, and from the storage object to the second entity, at least one of the one or more file contributions of the first entity (also recited in claims 17-18). 
Regarding claim 7, paragraphs [0105] and [0121] describe exemplary structure, materials, and acts for providing notification to the first entity of the receipt of one or more file contributions of the second entity made to the storage object, and for providing notification to the second entity of the receipt of one or more file contributions of the first entity made to the storage object. 
Regarding claim 8, paragraphs [0105] and [0121] describe exemplary structure, materials, and acts for providing notification to the first entity that the one or more file contributions of the second entity made to the storage object are made available, and for providing notification to the second entity that the one or more file contributions of the first entity made to the storage object are made available. 
Reconsideration and withdrawal of this rejection is thus respectfully requested.”
In response to argument [a], Examiners respectfully disagrees.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. 
The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	This application includes one or more claim limitations that use the word “means” or “step” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do not recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for” in claims 1-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-22 recites limitation under 112 6th ¶ which requires corresponding support to be found in the specification. 


Conclusion
 	 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449

	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449